Citation Nr: 1730058	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO. 13-06 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972, including service in the Republic of Vietnam. Unfortunately, he died in November 1976 at the age of 25. The Appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) St. Paul Pension Management Center. Jurisdiction over the matter currently rests with the Regional Office (RO) in Waco, Texas.

The Appellant withdrew her request for a hearing before the Board. See May 2013 correspondence.

In a June 2016 memorandum decision, the Court of Appeals for Veterans Claims (the Court) vacated the Board's April 2015 decision and remanded the claim of service connection for the cause of the Veteran's death. Accordingly, the matter has returned to the Board for readjudication. Upon review of the record, the Board finds that a remand is necessary for further development of the evidence, as elaborated below.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The evidence of a link between current disability and service must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).	

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83. The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. 

The Appellant contends that the Veteran's death from was caused by or related to his active service. Specifically, the Appellant argues that the Veteran's death was related to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), acquired as a result of his service in Vietnam. See June 2013 Statement of Accredited Representative; July 2012 Notice of Disagreement.

A review of the Veteran's service treatment records (STRs) indicates that he underwent an enlistment examination in April 1969. See April 1969 Report of Medical Examination. A clinical evaluation yielded normal psychiatric results. According to the examiner, the Veteran stated that he was in fair health. The Veteran underwent a separation examination in December 1971. See December 1971 Report of Medical Examination. Similarly, no abnormal psychiatric findings were noted, and the Veteran again indicated that he was in good health. Id.

According to the Certificate of Death, the Veteran passed away in November 1976 as the result of multiple gunshot wounds to the chest, which brought upon hemopericardium and hemothorax, which ultimately led to a cardiorespiratory arrest. See November 1976 Certificate of Vital Record. At the time of death, the Veteran was not service connected for any disabilities.

A November 1976 police report regarding the Veteran's death stated that the Veteran admitted before he expired that he shot himself in the chest. See November 1976 Memorandum by Det. J.R. 

There are no other post-service treatment records associated with the claims file. 

In her July 2012 Notice of Disagreement, the Appellant stated that she when the Veteran came back from Vietnam, he "was not the same person she married." See July 2012 Notice of Disagreement. According to the Appellant, the Veteran did not show up for the birth of her child, was no longer tender, lacked emotion, and "did not want to be close anymore." Id. 

Subsequently, in a letter received in March 2013, the Appellant stated that when the Veteran returned from Vietnam, he stayed at a VA hospital in San Antonio to receive treatment for yellow jaundice. See March 2013 letter by Appellant. When he returned home, according to the Appellant, the Veteran was an "unbalanced human being who would jump out of bed in the middle of the ni[ght] and would sit out [on] the front porch as if on the look out." Id. The Appellant indicated that, in those moments, the Veteran would state "I got this[,] woman, go back to bed." Id. In addition, the Appellant indicated that the Veteran subjected her to sexual abuse after he returned home from Vietnam. Id. The Appellant also stated that, after one incident of abuse, she saw the Veteran sit on the couch with a knife to his throat. Id. When asked what he was doing, the Veteran responded in an angry voice, "I don't know," and had tears in his eyes. Id. The Appellant further indicated that the Veteran once wrecked his car "as if trying to kill himself again." Id.

In its June 2016 memorandum decision, the Court found that the Board, in denying the Appellant's claim, incorrectly presumed that only statements from the Veteran-rather than statements such as those from the Appellant described above-might support a retrospective diagnosis and etiology opinion so as to warrant obtaining a medical opinion. However, according to the Court, the Board offered no explanation why lay evidence from the Veteran himself was required. In addition, the Court found that the Board's determination ignored established precedent providing that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when ... lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Finally, the Court found that the Board erred in determining that there was insufficient evidence of record to allow an examiner to diagnose a psychiatric disability and relate that disability to the Veteran's military service and to his suicide. See Colvin v. Derwinski, 1 Vet.App. 171, 172 (1999) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment in the guise of a Board opinion); see also id. at 175 (finding the Board's conclusion that the appellant's reported symptoms were not indicative of multiple sclerosis was an impermissible medical conclusion).

Thus, and upon review of the record, the Board finds that VA has not fulfilled its duty to assist the Appellant in substantiating her claim. The Appellant's statements of record include personal knowledge of the Veteran's change of behavior following his return from service in Vietnam. Specifically, the Appellant indicated that the Veteran had twice attempted to commit suicide and had sexually abused her multiple times following his return home from Vietnam. The Board finds that the Appellant is competent to testify to such changes in the Veteran's behavior. The changes in behavior referred to by the Appellant are not only observable by a lay person, but are also clearly within the Appellant's personal knowledge and experience. Therefore, the Board finds that the Appellant's statements regarding the Veteran's change of behavior following his return from Vietnam constitute competent evidence of symptoms of a psychiatric disability. Further, the Board finds that the Appellant's statements serve as competent evidence of indications that the Veteran's psychiatric symptoms may be associated with his active service.

However, the Board finds that there is no competent evidence of a diagnosis of an acquired psychiatric disorder. The Board acknowledges the Appellant's stated belief that the Veteran had PTSD due to his service in Vietnam. Nonetheless, the Appellant has not demonstrated that she is qualified through specialized education, training, or experience to offer a psychiatric diagnosis. As such, the Board finds that there is insufficient information to decide the claim. Accordingly, the Appellant is entitled to a VA opinion regarding the nature and etiology of the Veteran's claimed psychiatric disorder, to include PTSD, and its contribution, if any, to the cause of the Veteran's death. See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As a final matter, the Board notes that an autopsy report of the Veteran's death has not been associated with the claims file. In addition, there are no treatment records relating to the Veteran's reported treatment at the VA hospital in San Antonio on file. Therefore, any outstanding records relating to the Veteran's autopsy as well as his treatment at the VA hospital in San Antonio should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. With any required assistance of the Appellant, obtain any outstanding VA, autopsy, and/or private medical records and associate them with the claims file. The Board draws attention to the March 2013 letter from the Appellant indicating that the Veteran received treatment at the VA hospital in San Antonio following his return from Vietnam. 

2. Following completion of the above, afford the Appellant a VA medical opinion to determine the nature and etiology of the Veteran's claimed psychiatric disorder, including, but not limited to, PTSD. The claims folder must be made available to the examiner for review in connection with the examination, and the examiner must acknowledge such review in the examination report. The examiner must review all pertinent records associated with the claims file, including the Appellant's statements regarding the Veteran's behavior following his return from Vietnam.  

a) If the examiner finds that the Veteran manifested an acquired psychiatric disorder, he or she must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such diagnosed psychiatric disorder was first manifested in service and/or is causally related to event(s) in service. 

b) Only if the examiner finds that the Veteran met the criteria for an acquired psychiatric diagnosis, he or she must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such diagnosed psychiatric disorder contributed to the Veteran's death.

A complete rationale must be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence that would permit such an opinion to be made.

3. Thereafter, readjudicate the claim based on the new evidence of record. If any benefit sought on appeal is not granted in full, the Appellant and her representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


